EXHIBIT 12 CHEMED CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands, except ratios) Pretax income from continuing operations $ Additions: Fixed charges Amortization of capitalized interest Adjusted income $ Fixed Charges: Interest expense $ Interest component of rental expense Fixed charges $ Ratio of earnings to fixed charges (a) x x x x x (a) For purposes of computing the ratio of earnings to fixed charges, pretax income from continuing operations has been added to fixed charges and adjusted for capitalized interest to derive adjusted income. Fixed charges consist of interest expense on debt (including the amortization of deferred financing costs), prepayment penalties on the early extinguishment of debt and one-third (the proportion deemed representative of the interest component) of rental expense. Fixed charge amounts include interest from both continuing and discontinued operations. 42
